 JONES&LAUGHLIN STEEL CORPORATION2593.All employees of Cheney California Lumber Company in the unit hereinafterdescribed,constituted at all times pertinent hereto,a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.Theunit is described as-follows:All employees of the Company at its sawmill,exclusive of clerical and super-visory employees,as described in the Act.4.The above-named Local is, and at all times pertinent hereto has been, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purpose of collective bargaining.5.The above-named District Council is,and at all times material hereto hasbeen,the duly designated bargaining representative of the Local for the purposesof collective bargaining on industrywide issues with the Company and its representa-tive.6.Pine Industrial Relations Council is,and at all times material hereto has been,the duly designated representative of the Company for the purposes of collectivebargaining on industrywide issues with the Local and its r representative.7.By restraining and coercing the Company in the selection of Pine as its repre-sentative for the purposes of collective bargaining,as found above,the Local andthe District Council,and the above-named individuals,have jointly engaged in un-fair labor practices within the meaning of Section 8 (b) (1) (B)of the Act.8.By refusing to bargain with Pine,as found above,the Local and the DistrictCouncil and the above-named individuals have jointly engaged in unfair labor prac-tices within the meaning of Section 8 (b) (3) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Jones&Laughlin Steel Corporation IandUnited Steelworkersof America,AFL-CIO,Petitioner.Case No. 9-RC-4201. Feb-ruary 15, 1961DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Arthur P. West, hearing offi-cer.The hearingofficer'srulings made at thehearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas designated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section1The name of the Employer appears as amended at the hearing.2Warehouse,Production and Maintenance Employees,Local 661, International Brother-hoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,was permitted tointervene at the hearing on the basis of a contractual interest.130 NLRB No. 35. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer is a Pennsylvania corporation engaged in the manu-facture and sale of iron and steel products.At the time of thehearing, the Employer operated two warehouses, one located atCincinnati, Ohio, at Front and Smith Streets (herein referred to asthe Cincinnati warehouse), and another at Sharonville, Ohio (hereinreferred to as the Sharonville warehouse), which is a distance ofapproximately 8 miles from Cincinnati.The Petitioner originallysought a unit composed of all warehousemen employed at the Cincin-nati warehouse, including those "temporarily assigned" to the Sharon-ville warehouse, and excluding, in addition to the usual exclusions,truckdrivers and salesmen.At the hearing, the Petitioner was per-mitted to amend its petition to seek, with the same exclusions, allwarehousemen employed at the Cincinnati warehouse, including those"formerly assigned to this [Cincinnati] location, but currently as-signed to the Employer's warehouse at Sharonville, Ohio."As analternative, the Petitioner at the hearing sought to represent, withthe same exclusions, all warehousemen at both the Cincinnati andSharonville warehouses.The Employer and Intervenor contend thatthe petition should be dismissed on the ground that (1) each of theunits sought by the Petitioner is inappropriate and (2) the petition isbarred by a contract now in effect between the Employer and Inter-venor covering the warehousemen at the Sharonville warehouse.The record discloses that there is now in effect a collective-bargaining agreement between the Employer and the Intervenor,effective from January 4, 1960, until September 30, 1962, covering theproduction and maintenance employees at the Employer's Sharonvillewarehouse.'At the time of the hearing, the Employer was in the proc-ess of liquidating its Cincinnati warehouse and moving the Cincinnatiwarehouse operation to its warehouse at Sharonville.The Employer,at the time of the hearing, employed 11 warehouse employees at itsCincinnati warehouse and 9 employees, who had previously been em-ployed by the Employer at the Cincinnati warehouse, had been trans-ferred to the Sharonville warehouse.These assignments were perma-nent and the transferred employees are employed as production andmaintenance employees at the Sharonville warehouse.'Subsequent to the close of the hearing, the Board was administra-tively advised that on November 14, 1960, the Employer closed itsCincinnati warehouse completely, that the warehouse building is nowfor sale, and that of the 11 production and maintenance employees at3 The record indicates that the terms"warehouseman"and "production and mainte-nance employee at a warehouse"are used interchangeably by the Employer.4The Board was administratively advised that at the time of the hearing the Employeremployed 52 employees at its Sharonville warehouse,including those transferred fromCincinnati. NORTHERNMOTOR CARRIERS, INC., ETC.261Cincinnati, 10 were transferred to the Sharonville warehouse and 1employee has retired.'On the basis of the foregoing, we find merit in the contentions of theEmployer and Intervenor and we shall accordingly dismiss the peti-tion.As there are no longer any employees employed at the Cincin-nati warehouse, we find it unnecessary to consider the petitioninsofaras it sought such employees, and we shall therefore treat the petitionas seekingall warehouse employees at Sharonville who were formerlyemployed at Cincinnati, and, in the alternative, all warehouse employ-ees at Sharonville.As the warehouse employees previously employedat Cincinnati have been permanently transferred to Sharonville and asthese employees, like the other Sharonville employees, are employedas production and maintenance workers at the warehouse, we findthat the transferred employees have lost their separate identity andhave become integrated with the other Sharonville warehouse employ-ees andfor this reason do not constitutea separateappropriate unit.eWith respect to the Petitioner's alternative unit request, as the con-tract between the Employer and the Intervenor, effective from Janu-ary 4, 1960, until September 30, 1962, covers all warehouse employeesat Sharonville, we find that this contract constitutes a bar to the peti-tion, filed on August 5, 1960, insofar as it seeks warehouse employeesat Sharonville.'We shall accordingly dismiss the petition.[The Board dismissed the petition.]s The employees transferred subsequent to the hearing were,like those transferred priorto the hearing,production and maintenance employees at the Cincinnati warehouse andthey presumably are also employed as production and maintenance employees at theSharonville warehouse.6 SeeContinental Can Company,Inc,127 NLRB 286. As the warehouse employeestransferred from Cincinnati are now an integral part of the Sharonville warehouse, wealso find, for the reasons stated below,that the petition insofar as it seeks such employeesis barred by the current contract between the Employer and the Intervenor.I In view of the fact that the present operations at Sharonville are substantially thesame as its operations at the time this contract was entered into, and as it does not appearfrom the record that there has been a substantial increase in personnel at Sharonville, wefind that the changed circumstances within the contract term are not of such a nature toremove the contract as a bar.General Extrusion Company, Inc,General Bronze AlwintsteProducts Corp.,121 NLRB 1165, 1167.Northern Motor Carriers, Inc. and Fort Edward Express Co.,Inc.andLawrence C. Mattison.Case No. 3-CA-1427 (formerlyCase No. O-CA-7179).February 15, 1961DECISION AND ORDEROn July 5, 1960, Trial Examiner Thomas N. Kessel, issued hisIntermediate Report in the above-entitled proceeding,finding thatNorthern Motor Carriers, Inc. and Fort Edward Express Co., Inc.,130 NLRB No. 45.